ROSS, PJ.
It. is claimed that because the mortgagee failed to sign the affidavit, the mortgage is unavailing as a lien against creditors, although the notary’s certificate states that the mortgagee did swear to the facts set forth. This identical question has been disposed of in the case of Gambrinus Stock Co. v Weber, et al, 41 Oh St, 689, the syllabus of which we quote:
“In the making of the statement of the mortgage required on a chattel mortgage, the agent of the corporation omitted to affix his name thereto. Underneath the statement was a certificate by a notary public duly signed and. sealed which in effect stated that the statement was sworn to by the mortgagee before him.
HELD:
“That this certification is sufficient prima facie and can only be overcome by evidence that the statement was -not in fact sworn to by a proper agent of the corporation.”
See also: Benedict v Peters, et al., 58 Oh St, 527, 535, 536, where the Weber case is distinguished but approved.
We must conclude that the judgment was proper and free from error, prejudicial to plaintiff in error.
The judgment of the Court of Common Pleas of Warren County is affirmed.
HAMILTON and CUSHING, JJ, concur.